While it is true that a defendant in a criminal case has the right under the Constitution and statutes of this state to have the rulings, orders, and judgment of the trial court reviewed upon appeal to this court, yet this right, like any other, may be waived by the voluntary act of such defendant. Where a defendant, pending the determination of his appeal to this court, voluntarily withdraws himself beyond the jurisdiction of the court or becomes a fugitive from justice and places himself beyond the reach of the process of the court, so as to defeat the enforcement of any judgment which might be rendered against him, he thereby waives and abandons his right of appeal, and the appeal will be dismissed. See Tyler v. State, 3 Okla. Cr. 179,104 P. 919, 26 L.R.A. (N.S.) 921; Tanner v. State,5 Okla. Cr. 298, 114 P. 360; Morey v. State, 6 Okla. Cr. 166, 117 P. 724;Havill v. State, infra, 121 P. 794; Tydings v. State,4 Okla. Cr. 659, 112 P. 759. *Page 106 
It has been made to appear to the satisfaction of this court that the appellant M.C. McGraw, alias Mike O'Brien, is a fugitive from justice. It is therefore ordered by the court that the appeal in this cause be dismissed.
ARMSTRONG and DOYLE, JJ., concur.